IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,937-01


EX PARTE MICHAEL DAVID SPICER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 32649CR/A IN THE 40TH DISTRICT COURT

FROM ELLIS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated sexual assault of a child and sentenced to thirty (30) years' confinement on each count. 
	Applicant contends that counsel rendered ineffective assistance because counsel failed to
timely file a notice of appeal.  
 The habeas record has been forwarded to this Court prematurely.  On April 9, 2009, the trial
judge entered an Order Designating Issues requiring trial counsel and appellate counsel to file 
affidavits in response to Applicant's ineffective assistance of counsel allegations.  Strickland v.
Washington, 466 U.S. 608 (1984).  We return this application to Ellis County to allow the trial judge
to complete the fact gathering he deemed necessary and enter findings of fact and conclusions of law. 
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
Filed: May 20, 2009
Do not publish